Exhibit 10.6

 

EXECUTION VERSION

 

INVESTMENT AGREEMENT

 

DATED AS OF OCTOBER 2, 2013

 

BETWEEN

 

CUBIC ENERGY, INC.

 

AND

 

ANCHORAGE ILLIQUID OPPORTUNITIES OFFSHORE MASTER III, L.P.

 

ANCHORAGE ILLIQUID OPPORTUNITIES III (B), L.P.

 

AIO III AIV, L.P.

 

AND

 

CORBIN OPPORTUNITY FUND, L.P.

 

O-CAP PARTNERS, L.P.

 

O-CAP OFFSHORE MASTER FUND, L.P.

 

AS INVESTORS

 

--------------------------------------------------------------------------------


 

ARTICLE I

CERTAIN DEFINITIONS

 

 

 

SECTION 1.01

Certain Definitions

1

 

 

 

ARTICLE II

CORPORATE GOVERNANCE

 

 

 

SECTION 2.01

Composition of the Board

8

 

 

 

SECTION 2.02

Vacancies

8

 

 

 

SECTION 2.03

Committees; Subsidiary Boards

9

 

 

 

SECTION 2.04

Compensation and Benefits

9

 

 

 

SECTION 2.05

Termination

10

 

 

 

SECTION 2.06

Approval of the Investors Required for Certain Actions

10

 

 

 

SECTION 2.07

Redemption Upon Default

11

 

 

 

ARTICLE III

RIGHTS TO PURCHASE NEW SECURITIES

 

 

 

SECTION 3.01

Rights to Purchase New Securities

12

 

 

 

ARTICLE IV

RESTRICTIONS ON TRANSFERABILITY OF SECURITIES

 

 

 

SECTION 4.01

General

12

 

 

 

ARTICLE V

INFORMATION RIGHTS

 

 

 

SECTION 5.01

Furnishing of Information; Confidentiality

13

 

 

 

ARTICLE VI

SALE RIGHTS

 

 

 

SECTION 6.01

Initiation of Sale Process

14

 

 

 

SECTION 6.02

Specific Obligations

15

 

 

 

SECTION 6.03

Redemption Right

16

 

 

 

SECTION 6.04

Termination

16

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII

MISCELLANEOUS

 

 

 

SECTION 7.01

Termination Generally

17

 

 

 

SECTION 7.02

No Recourse

17

 

 

 

SECTION 7.03

Notices

17

 

 

 

SECTION 7.04

No Third Party Beneficiaries

19

 

 

 

SECTION 7.05

Expenses

19

 

 

 

SECTION 7.06

Governing Law

19

 

 

 

SECTION 7.07

Waiver of Jury Trial

19

 

 

 

SECTION 7.08

Specific Performance

19

 

 

 

SECTION 7.09

Counterparts

19

 

 

 

SECTION 7.10

Entire Agreement

20

 

 

 

SECTION 7.11

Assignment

20

 

 

 

SECTION 7.12

Amendment

20

 

 

 

SECTION 7.13

Waiver

20

 

 

 

SECTION 7.14

Severability

20

 

 

 

SECTION 7.15

No Partnership

21

 

 

 

SECTION 7.16

Delays or Omissions

21

 

 

 

SECTION 7.17

Interpretation

21

 

 

 

SECTION 7.18

Cumulative Remedies

21

 

 

 

SECTION 7.19

Construction

21

 

ii

--------------------------------------------------------------------------------


 

INVESTMENT AGREEMENT

 

This Investment Agreement (this “Agreement”) is made as of October 2, 2013,
between Cubic Energy, Inc., a Texas corporation (the “Company”), and Anchorage
Illiquid Opportunities Offshore Master III, L.P., a Cayman Islands exempted
limited partnership, Anchorage Illiquid Opportunities III (B), L.P., a Delaware
limited partnership and AIO III AIV, L.P., a Delaware limited partnership
(collectively, “Anchorage”), and Corbin Opportunity Fund, L.P., a Delaware
limited partnership, O-CAP Partners, L.P., a Delaware limited partnership and
O-CAP Offshore Master Fund, L.P., a Cayman Islands limited partnership
(collectively, “O-Cap” and, together with Anchorage, the “Investors”).

 

WHEREAS, concurrently with the execution and delivery of this Agreement, (i) AIO
III CE, L.P., a Cayman Islands limited partnership and an Affiliate of
Anchorage, and O-Cap (together, the “Purchasers”) are purchasing from the
Company certain senior secured notes of the Company pursuant to a Note Purchase
Agreement, dated as of the date hereof (the “Note Purchase Agreement”), by and
among the Company, the Purchasers and other parties thereto and (ii) the
Investors are purchasing from the Company certain Warrants to purchase shares of
the common stock, par value $0.05 per share, of the Company (the “Common Stock”)
and certain shares of the Series C Voting Preferred Stock, par value $0.01 per
share, of the Company pursuant to a Warrant and Preferred Stock Agreement, dated
as of the date hereof (the “Warrant Agreement”), between the Company and the
Investors (such purchases of senior secured notes, warrants and preferred stock,
the “Investment”); and

 

WHEREAS, in connection with and as a condition to the Investment, the Company
and the Investors desire to enter into this Agreement in order to set forth
certain rights and obligations;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and the Investors hereby agree as follows:

 

ARTICLE I
CERTAIN DEFINITIONS

 

SECTION 1.01                                      Certain Definitions.  As used
in this Agreement, the following terms shall have the following respective
meanings:

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified; provided
that Anchorage Capital Group, L.L.C., Corbin Capital Partners Management, LLC
and O-CAP Capital Management, L.P. and any of their respective employees,
partners, officers, directors, funds or affiliates shall not be deemed
Affiliates of the Company or any of its subsidiaries for any purpose hereunder.

 

“Aggregate Ownership Percentage” means, with respect to all of the Investors
collectively as of any date of determination, the percentage equal to the sum of
the Ownership Percentage of each Investor as of such date.

 

“Beneficial owner” (and the related terms “beneficially own,” “beneficial owner”
and “beneficial ownership”) has the meaning ascribed to such term in Rule 13d-3
under the Exchange Act.

 

1

--------------------------------------------------------------------------------


 

“Board” means the Board of Directors of the Company.

 

“By-Laws” means the By-Laws of the Company, as in effect on the date hereof and
as may be amended from time to time.

 

“Cause” means, with respect to any director, a conviction of, or a plea of nolo
contendere to, a crime constituting (i) a felony under the laws of the United
States or any state thereof or (ii) a misdemeanor for which a sentence of more
than six months’ imprisonment is imposed.

 

“Certificate of Formation” means the Amended and Restated Certificate of
Formation of the Company, as amended to date and as may be further amended from
time to time.

 

“Closing” means the closing of the Investment as contemplated by the Note
Purchase Agreement and the Warrant Agreement.

 

“Commission” means the Securities and Exchange Commission.

 

“Confidential Information” means any information obtained by an Investor
pursuant to Section 5.01, except for any information that (a) is or becomes
publicly available other than as a result of a disclosure by such Investor,
(b) is already in such Investor’s possession (provided that such information was
not known by such Investor to be subject to any legal or contractual obligation
of confidentiality owed to the Company), (c) is or becomes available to such
Investor on a non-confidential basis from a source other than the Company
(provided that such source was not known by such Investor to be subject to any
legal or contractual obligation to the Company to keep such information
confidential), or (d) is independently developed by such Investor or on such
Investor’s behalf without violating any of such Investor’s obligations under
Section 5.01(d).

 

“Control” means the possession, directly or indirectly, or as trustee or
executor, of the power to direct or cause the direction of the management and
policies of a person, whether through the ownership of voting securities, by
contract, credit arrangement or otherwise, including the ownership, directly or
indirectly, of securities having the power to elect a majority of the board of
directors or similar body governing the affairs of such person.  The terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Encumbrance” (including correlative terms such as “Encumber”) means any
security interest, pledge, mortgage, lien, charge, adverse claim of ownership or
use, hypothecation, violation, condition or restriction of any kind or other
encumbrance of any kind; provided that a Permitted Lien (as defined in the Note
Purchase Agreement) shall not be considered to be an Encumbrance.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fully Diluted Basis” shall have the meaning ascribed to it in the Warrant
Agreement.

 

“Group” means a “group” within the meaning of Section 13(d)(3) of the Exchange
Act.

 

“Independent Financial Expert” means a nationally recognized investment banking
firm mutually agreed by the Company and the Majority Investors, which firm does
not have a material financial interest or other material economic relationship
with either the Company or any Investor or their respective Affiliates.  If the
Company and the Majority Investors are unable to agree on an Independent
Financial Expert for a valuation

 

2

--------------------------------------------------------------------------------


 

contemplated herein, each of them shall choose promptly a separate Independent
Financial Expert and these two Independent Financial Experts shall choose
promptly a third Independent Financial Expert to conduct such valuation.

 

“Initial Ownership Percentage” means, with respect to an Investor, its Ownership
Percentage immediately following the Closing.

 

“Investor Designated Director” means such person as is so designated by the
Investors, from time to time in accordance with this Agreement, to serve as a
member of the Board.

 

“Law” means any statute, law (including common law), ordinance, regulation,
rule, code, executive order, injunction, judgment, decree or other order issued
or promulgated by any national, supranational, state, federal, provincial, local
or municipal government or any administrative, regulatory or self-regulatory
body (including any securities exchange or quotation system) with authority
therefrom with jurisdiction over the Company or an Investor, as the case may be
(including any requirements under the Texas Business Organizations Code and the
Exchange Act).

 

“Majority Investors” means the Investor or Investors the sum of whose Ownership
Percentages, as of any date of determination, is more than 50% of the Aggregate
Ownership Percentage as of such date.

 

“Market-Based Value” means, as of any date, in the case of shares of Common
Stock, the product of (x) the average of the daily volume weighted average sale
prices per share of Common Stock for the ten consecutive trading days
immediately preceding the date as of which Market-Based Value is being
determined, as reported on the New York Stock Exchange, or if shares of Common
Stock are not listed on the New York Stock Exchange, as reported by the
principal U.S. national or regional securities exchange or quotation system
(including an over-the-counter market) on which such shares are then listed or
quoted, and (y) 110%.

 

“Minimum Aggregate Ownership Percentage” means 25%.

 

“MNPI” means (i) material non-public information (within the meaning of United
States federal, state or other applicable securities law) relating to the
Company or any of its subsidiaries or any of their securities or (ii) non-public
information that is of a type that would be required to be publicly disclosed in
connection with the issuance by the Company or any of its subsidiaries of their
debt or equity securities pursuant to a transaction registered with the
Commission.

 

“New Securities” means any capital stock of the Company, whether now authorized
or not, and rights, options or warrants to purchase such capital stock, and
securities of any type whatsoever (including convertible debt securities) that
are, or may become, convertible into or exchangeable or exercisable for capital
stock of the Company or any of its subsidiaries; provided that the term “New
Securities” does not include (a) Qualifying Employee Stock (as defined in the
Warrant Agreement), (b) securities of the Company issued to all then-existing
holders of any class of securities of the Company in connection with any stock
split, stock dividend, reclassification or recapitalization of the Company,
(c) securities of the Company issued upon the exercise of warrants or conversion
of shares of preferred stock that, in each case, are outstanding as of the date
of this Agreement, (d) securities of the Company issued as a paid-in-kind
dividend pursuant to the terms of the

 

3

--------------------------------------------------------------------------------


 

Series B Convertible Preferred Stock (as defined in the Warrant Agreement) and
(e) securities of the Company issued in connection with a transaction of the
type described in Rule 145 under the Securities Act.

 

“Ownership Percentage” means, with respect to an Investor as of any date of
determination, a fraction the numerator of which shall be the total number of
shares of Common Stock which such Investor owns as of such date, and the
denominator of which shall be the aggregate number of shares of Common Stock
then outstanding, in each case on a Fully Diluted Basis (in each case,
calculated assuming that all the then outstanding Warrants are exercised in Full
Physical Settlement pursuant to the terms of the Warrant Agreement).

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, unincorporated organization or
government or any agency or political subdivision thereof.

 

“Purchasers” has the meaning set forth in the preamble.

 

“Qualified Transferee” means any Person that, together with any of its
Affiliates, acquires from Anchorage Warrants and/or shares of Common Stock
representing in the aggregate an Ownership Percentage that is greater than
one-half of the Initial Ownership Percentage of Anchorage.

 

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act and the declaration or ordering of the effectiveness of such registration
statement by the Commission.

 

“Related Agreements” means the Note Purchase Agreement and the other Note
Documents (as defined in the Note Purchase Agreement), the Warrant Agreement,
the Registration Rights Agreement and the Voting Agreement.

 

“Representative” means, as to any Person, such Person’s Affiliates and its and
their directors, officers, employees, agents, advisors (including financial
advisors, counsel and accountants) and such Person’s financing sources.

 

“Required Director Number” means (i) three and (ii), to the extent the size of
the Board is increased or decreased at any time after the Closing, a number
equal to the product, rounded up to the nearest whole number, of (x) the total
number of members that the Board is then composed of (assuming no vacancy) and
(y) the Aggregate Ownership Percentage as of such time.

 

“Required Holders” means the Investor or Investors the sum of whose Ownership
Percentages, as of any date of determination, is at least equal to 66.67% of the
Aggregate Ownership Percentage as of such date.

 

“Sale” means any sale, assignment, transfer, distribution or other disposition
of a security or of a participation therein, or other conveyance of legal or
beneficial interest therein, or any short position in a security or any other
action or position otherwise reducing risk related to ownership through hedging
or other derivative instruments.

 

4

--------------------------------------------------------------------------------


 

“Sale of the Company” means (A) a transaction or series of related transactions
by which (i) any Person or group of Persons shall have acquired beneficial
ownership, directly or indirectly, of thirty-five percent (35%) or more (by
voting power) of the outstanding shares of Voting Securities, (ii) all or
substantially all of the consolidated assets of the Company and its subsidiaries
are sold, leased, exchanged or transferred to any Person or group of Persons,
other than to one or more subsidiaries of the Company, or (iii) the Company is
consolidated, merged, amalgamated, reorganized or otherwise enters into a
similar transaction in which it is combined with another Person, unless the
Persons who beneficially own the outstanding Voting Securities of the
Company immediately before consummation of the transaction beneficially own a
majority (by voting power) of the outstanding Voting Securities of the combined
or surviving entity immediately thereafter, or (B) any other transaction or
series of related transactions determined by the Unaffiliated Board, in the
exercise of its fiduciary duties under applicable Law, to constitute a major
change in the ownership and control of the assets previously held, and
operations previously conducted, by the Company.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Sell” and “Sold” means to complete a Sale.

 

“subsidiary” or “subsidiaries” of any person means any corporation, partnership,
limited liability company, joint venture, association or other legal entity of
which such person (either alone or together with any other subsidiary) owns,
directly or indirectly, more than 50% of the stock or other equity interests,
the holders of which are generally entitled to vote for the election of the
board of directors or other governing body of such corporation or other legal
entity.

 

“Texas Business Organizations Code” means the Business Organizations Code of the
State of Texas, as in effect from time to time.

 

“Unaffiliated Board” means (A) (a) a majority of the members of the Board other
than those designated by, or otherwise Affiliated with, any party or prospective
party to a proposed Sale of the Company and present at any meeting at which an
action by such members is to be taken or (b) all of the members of the Board
other than those designated by, or otherwise Affiliated with, any party or
prospective party to a proposed Sale of the Company, if action is taken by
written consent as permitted under the By-Laws, or (B) a special committee of
the Board consisting solely of independent directors formed by the Board to
consider a proposed Sale of the Company under applicable Law.

 

“Voting Agreement” means the Voting Agreement, dated as of the date hereof, by
and among the Investors and Calvin A. Wallen, III, as amended or supplemented
from time.

 

“Voting Securities” means the Common Stock and any other securities of the
Company of any kind or class having power generally to vote in the election of
directors.

 

“Warrants” shall have the meaning ascribed to it in the Warrant Agreement.

 

“Warrant Shares” means any shares of Common Stock issued or issuable upon the
exercise of the Warrants.

 

5

--------------------------------------------------------------------------------


 

(a)                                 Each of the following terms is defined in
the Section of this Agreement (or, if specified as such, a Related Agreement)
set forth opposite such term:

 

Defined Term

 

Location of 
Definition

Affiliate Transaction

 

Note Purchase Agreement

Agreement

 

Preamble

Anchorage

 

Preamble

Asset Sale

 

Note Purchase Agreement

Business Day

 

Note Purchase Agreement

Company

 

Preamble

Capital Expenditures

 

Note Purchase Agreement

Common Stock

 

Recitals

Deal Counsel

 

§ 6.02(a)

Default Notice

 

§ 2.07

Financial Advisor

 

§ 6.02(a)

Full Physical Settlement

 

Warrant Agreement

Hydrocarbons

 

Note Purchase Agreement

Indebtedness

 

Note Purchase Agreement

Investment

 

Recitals

Investors

 

Preamble

Note Documents

 

Note Purchase Agreement

Note Purchase Agreement

 

Recitals

O-Cap

 

Preamble

Opt-In

 

§ 5.01(e)

Opt-Out

 

§ 5.01(e)

Permitted Indebtedness

 

Note Purchase Agreement

Permitted Lien

 

Note Purchase Agreement

Qualifying Employee Stock

 

Warrant Agreement

Redemption

 

§ 6.03

Redemption Notice

 

§ 6.03

Redemption Price

 

§ 6.03

Registration Rights Agreement

 

Recitals

 

6

--------------------------------------------------------------------------------


 

Defined Term

 

Location of 
Definition

Restricted Payments

 

Note Purchase Agreement

Sale Process

 

§ 6.01

Series B Convertible Preferred Stock

 

Warrant Agreement

Subsidiary Board

 

§ 2.03(c)

Warrant Agreement

 

Recitals

Valuation Date

 

§ 6.03

 

7

--------------------------------------------------------------------------------


 

ARTICLE II
CORPORATE GOVERNANCE

 

SECTION 2.01                                      Composition of the Board.

 

(a)                                 From and after the Closing, the Investors
shall be entitled to designate the Required Director Number of individuals to
serve as Investor Designated Directors, as follows (unless the Investors agree
otherwise and notify the Company of such agreement):

 

(i)                                     Anchorage shall, for as long as its
Ownership Percentage is at least 25% of its Initial Ownership Percentage, have
the right to designate (x) two Investor Designated Directors or (y) its pro rata
share of the Required Director Number of Investor Designated Directors
(calculated based on Anchorage’s Ownership Percentage relative to the Ownership
Percentage of O-Cap, and rounded to the nearest whole number), whichever is
greater; and

 

(ii)                                  O-Cap shall, for as long as its Ownership
Percentage is at least 75% of its Initial Ownership Percentage, have the right
to designate (x) one Investor Designated Director or (y) its pro rata share of
the Required Director Number of Investor Designated Directors (calculated based
on its Ownership Percentage relative to the Ownership Percentage of Anchorage,
and rounded to the nearest whole number), whichever is greater.

 

(b)                                 From and after the Closing, in connection
with each annual or special shareholders’ meeting of the Company at which
members of the Board will be elected (or in connection with any written consent
of shareholders of the Company pursuant to which members of the Board will be
elected), the Company shall include the individuals designated by the Investors,
pursuant to this Section 2.01, to serve as directors in each slate of directors
proposed, recommended or nominated for election by shareholders of the Company
or the Board and shall recommend and use reasonable best efforts to cause the
election of such designees.  Without limiting the foregoing, the Company shall
use reasonable best efforts, in connection with each annual or special meeting
of shareholders held to elect members of the Board, to solicit from its
shareholders eligible to vote in the election of members of the Board proxies in
favor of the election of each person designated for election as an Investor
Designated Director in accordance with this Section 2.01, and against the
election of any candidate whose election would adversely impact the election to,
or the opportunity to serve on, the Board of any such Investor Designated
Director.  In the absence of any designation from the Investors as specified in
this Section 2.01(b), the Investor Designated Director or Directors previously
designated by the Investors and then serving shall be nominated for re-election
if still eligible to serve under applicable legal and governance requirements
regarding service as a member of the Board.  Neither an Investor nor any
Affiliate of an Investor shall have any liability as a result of designating an
individual for election as a member of the Board for any act or omission by such
designated individual in his or her capacity as a member of the Board.

 

SECTION 2.02                                      Vacancies.  From and after the
Closing, in the event of any vacancy for any reason in any Board seat reserved
for Investor Designated Director, the Investors shall have the sole right to
nominate another person to serve as an Investor Designated Director in
accordance with and subject to the requirements of Section 2.01, including the
satisfaction of applicable legal and governance

 

8

--------------------------------------------------------------------------------


 

requirements regarding service as members of the Board. To the extent permitted
by the Certificate of Formation and the By-Laws, the Company shall nominate such
designees and shall take such further action as may be necessary to cause such
designees to be elected or appointed to the Board as Investor Designated
Directors as soon as possible after the occurrence of the nomination to fill
such vacancy. No Investor Designated Director shall be removed as a member of
the Board without Cause, without the approval of a majority of the other
Investor Designated Directors (or, in the case where a total of two Investor
Designated Directors serve on the Board, the other Investor Designated Director)
then in office, but upon the request of the Investor or Investors that
designated an Investor Designated Director to remove such Investor Designated
Director as a member of the Board, the Company shall take such prompt action as
may be necessary to effect such removal.

 

SECTION 2.03                                      Committees; Subsidiary Boards.

 

(a)                                 From and after the Closing, upon the request
of the Investors and to the extent permitted by applicable Law, the Company
shall take all actions necessary so that the Investors shall have the same
proportional representation (rounded to the nearest whole number of directors,
but in no event less than one) on each committee of the Board as it has on the
Board.

 

(b)                                 To the extent that no Investor Designated
Director is permitted under applicable Law to serve on a particular committee of
the Board, the Company shall take all action necessary to permit at least one
Investor Designated Director to attend each meeting of such committee as a
non-voting observer, in each case to the extent permitted by applicable Law, and
such observer shall be provided with such notice of the meeting and information
regarding the meeting as is provided to members of such committee.
Notwithstanding the foregoing, if the Board is to consider a transaction
involving the Company, on the one hand, and any of the Investors and their
respective Affiliates, on the other hand, and the Board establishes a special
committee in connection with the consideration of such transaction, no Investor
Designated Director shall be entitled to be a member of, and no Investor shall
be entitled to attend the meetings of, such special committee.

 

(c)                                  Subject to applicable Law, if the Company
forms or acquires any subsidiary, then upon the request of the Investor or
Investors that designated an Investor Designated Director, the Company shall
take all actions necessary so that the composition of the board of directors,
managers, general partner, managing member (or controlling committee thereof) or
any other board or committee serving a similar function with respect to each
such subsidiary (each, a “Subsidiary Board”) and each committee of each
Subsidiary Board shall be proportionate to the composition requirements of the
Board and of each committee thereof, such that such Investor or Investors shall
have the same proportional representation (rounded to the nearest whole number
of directors, but in no event less than one) on each Subsidiary Board and
committee thereof as it has on the Board and committees thereof.

 

SECTION 2.04                                      Compensation and Benefits. 
Each Investor Designated Director will be entitled to receive similar
compensation, benefits, reimbursement, indemnification and insurance coverage
for their service as members of the Board as the other outside members of the
Board. The Company shall maintain customary directors liability insurance, in
form and substance reasonably satisfactory to the Investor Designated Directors,
and shall include each Investor Designated Director as an “insured” for all
purposes under such insurance policy for so long as such Investor Designated
Director is a member of the Board and for the same

 

9

--------------------------------------------------------------------------------


 

period as for other former members of the Board when such Investor Designated
Director ceases to be a member of the Board.

 

SECTION 2.05                                      Termination.  All obligations
of the Company pursuant to Sections 2.01 through 2.04 shall terminate with
respect to an Investor or Investors (as the case may be) and, upon request by
the Company, such Investor or Investors shall cause all of the Investor
Designated Directors designated by such Investor or Investors to resign promptly
from the Board, when (i) in the case of Anchorage, its Ownership Percentage or
the Ownership Percentage of a Qualified Transferee to whom Anchorage has
assigned its rights in accordance with Section 7.11, is less than 25% of
Anchorage’s Initial Ownership Percentage and (ii) in the case of O-Cap, its
Ownership Percentage is less than 75% of O-Cap’s Initial Ownership Percentage.
In addition, upon request by the Company, the Investors shall cause any excess
Investor Designated Directors to resign promptly at any time that there exist
more Investor Designated Directors than the Investors are entitled to nominate
or designate pursuant to Section 2.01.

 

SECTION 2.06                                      Approval of the Investors
Required for Certain Actions.  From and after the Closing and for so long as the
Aggregate Ownership Percentage is no less than the Minimum Aggregate Ownership
Percentage, in addition to any approval by the Board required by the Certificate
of Formation, the By-Laws or applicable Law, the prior written approval of the
Required Holders shall be required in order for the Company to take, or the
Board to approve, authorize or effect (subject to any fiduciary duties of
members of the Board under applicable Law), any of the following:

 

(a)                                 the creation (by reclassification or
otherwise) or issuance of any new class or series of shares of capital stock of
the Company (or securities convertible into or exercisable or exchangeable for
shares of capital stock of the Company);

 

(b)                                 any amendment to the Certificate of
Formation or the By-Laws, or the adoption of or amendment to the certificate of
incorporation or by-laws (or similar constituent documents) of any subsidiary of
the Company;

 

(c)                                  any action to repurchase, retire, redeem or
otherwise acquire any equity securities (or securities convertible into or
exercisable or exchangeable for equity securities) of the Company or any
subsidiary of the Company, pursuant to self-tender offers, stock repurchase
programs, open market transactions, privately-negotiated purchases or otherwise;

 

(d)                                 the approval of or amendment to any employee
stock option, share purchase, share bonus or other equity incentive plans,
agreements or arrangements, or other benefit plans of the Company or any of its
subsidiaries;

 

(e)                                  any increase or decrease in the authorized
number of members of the Board or the board of directors (or similar governing
body) of any subsidiary of the Company, or the creation of any committee
thereof;

 

(f)                                   any incurrence, issuance, guarantee,
reclassification, sale, repurchase and/or redemption of any Indebtedness (as
defined in the Note Purchase Agreement), except for Permitted Indebtedness (as
defined in the Note Purchase Agreement);

 

10

--------------------------------------------------------------------------------


 

(g)                                  any Capital Expenditures (as defined in the
Note Purchase Agreement) (on a consolidated basis) in an amount exceeding,
individually or in the aggregate with other Capital Expenditures (on a
consolidated basis), $52.5 million during any fiscal year, unless such
expenditure is made pursuant to the then current business plan duly approved by
the Investors;

 

(h)                                 the making of any Restricted Payments (as
defined in the Note Purchase Agreement);

 

(i)                                     the acquisition of assets with a value,
individually or in the aggregate with any other acquisition, in excess of $1.0
million in the aggregate during any fiscal year (other than acquisitions of
inventory and equipment (for the avoidance of doubt, excluding any oil and gas
wells, leases or similar oil and gas exploration and production assets) in the
ordinary course of business);

 

(j)                                    any Asset Sale (as defined in the Note
Purchase Agreement);

 

(k)                                 any merger, scheme of arrangement,
amalgamation, consolidation or similar transaction of the Company or any of its
subsidiaries with any Person, or the sale, lease, exchange, transfer,
contribution, Encumbrance or other disposition of all or substantially all of
the assets of the Company or any of its subsidiaries (whether in an individual
transaction or a series of related transactions), or the effectuation of any
recapitalization, reclassification, reorganization, split-off or spin-off with
respect to the Company or any of its subsidiaries;

 

(l)                                     the occurrence of any gas imbalances,
take-or-pay or other prepayments that would require the Company or its
subsidiaries to deliver Hydrocarbons (as defined in the Note Purchase Agreement)
in the future, without then or thereafter receiving full payment therefor with a
value in excess of $50,000 in the aggregate;

 

(m)                             any change in principal business activities of
the Company or any of its subsidiaries;

 

(n)                                 any Affiliate Transaction (as defined in the
Note Purchase Agreement), other than those permitted under Section 8.9 of the
Note Purchase Agreement;

 

(o)                                 the approval of or material amendment to any
quarterly or annual budget, business plan or operating plan (including any
capital expenditure budget, operating budget and financial plan); or

 

(p)                                 any authorization of, or entering into an
agreement for, or the commitment to agree to take, any of the foregoing actions.

 

For the avoidance of doubt, no approval by the Required Holders under this
Section 2.06 shall constitute an approval, consent or waiver of any nature by
any of the Required Holders, any other Investor or any of their respective
Affiliates (whether in its capacity as a Holder of the Notes (each as defined
under the Note Purchase Agreement) or otherwise) under any Related Agreement.

 

SECTION 2.07                                      Redemption Upon Default.  If
the Company shall default in the compliance with any of its obligations in
Section 2.06, the Required Holders may deliver a notice to the Company
specifying the default and that such notice is a “Default Notice”.  If the
default (if capable of being cured) shall not be cured within 10 Business Days
following the delivery of the Default Notice by the Required

 

11

--------------------------------------------------------------------------------


 

Holders, then any Investor shall be entitled to require the Company, upon
written notice by such Investor to the Company, to redeem all of the Warrants
and all shares of Common Stock held by such Investor at a price equal to the
Redemption Price specified in Section 6.03, applied as though the Redemption
Date is the date that is 10 Business Days following the date of delivery of such
redemption notice by such Investor, and otherwise on the terms specified in
Section 6.03.

 

ARTICLE III
RIGHTS TO PURCHASE NEW SECURITIES

 

SECTION 3.01                                      Rights to Purchase New
Securities.   (a)    If at any time after the Closing, the Company makes any
public or non-public offering of New Securities, each Investor shall be afforded
the opportunity to acquire from the Company for the same price (before adding
any underwriting discounts or sales commissions) and on the same terms as such
New Securities are proposed to be offered to others, up to the amount of New
Securities required to enable such Investor to maintain its proportionate
interest in the Company as represented by its Ownership Percentage at the time
of such offering. The amount of New Securities that an Investor shall be
entitled to purchase shall be determined by multiplying (x) the total number of
such offered New Securities by (y) the Ownership Percentage of such Investor at
the time of such offering, in each case before giving effect to such issuance.
An Investor must exercise its rights under this Section 3.01 within ten Business
Days of its receipt of written notice from the Company of the Company’s intent
to make such a public or non-public offering, which notice shall also contain
the material terms (including price terms) of such offering.

 

(b)                                 If any Investor elects not to purchase its
pro rata share of such New Securities in full pursuant to Section 3.01(a), the
Company shall, upon the expiration of the ten business day period referred to in
Section 3.01(a) for the exercise of such right by the Investors, send a second
written notice to all of the Investors that have elected to purchase in full
their respective pro rata shares of such New Securities, setting forth the total
number of shares of New Securities that have not been subscribed for and each
such Investor’s pro rata share of such remaining New Securities (calculated
based on each such Investor’s Ownership Percentage at such time).  Each such
Investor shall then have ten business days after the receipt of the second
written notice to elect to purchase up to such Investor’s pro rata share of the
remaining New Securities.

 

(c)                                  The provisions of this Section 3.01 shall
terminate with respect to (i) Anchorage when its Ownership Percentage or the
Ownership Percentage of a Qualified Transferee to whom Anchorage has assigned
its rights in accordance with Section 7.11 is less than 25% of Anchorage’s
Initial Ownership Percentage, and (ii) O-Cap when its Ownership Percentage is
less than 75% of O-Cap’s Initial Ownership Percentage.

 

ARTICLE IV
RESTRICTIONS ON TRANSFERABILITY OF SECURITIES

 

SECTION 4.01                                      General.  The shares of Common
Stock, including the Warrant Shares, owned by an Investor shall not be subject
to transfer restrictions, except as pursuant to applicable Law or expressly
provided in this Agreement or any other Related Agreement.

 

12

--------------------------------------------------------------------------------


 

ARTICLE V
INFORMATION RIGHTS

 

SECTION 5.01                                      Furnishing of Information;
Confidentiality.  (a)  The Company shall furnish or make available to each
Investor and its Representatives, promptly after such information becomes
available to the Company:

 

(i)                                     annual budget, business plans and
financial forecasts;

 

(ii)                                  following the end of each fiscal quarter
and fiscal year of the Company, consolidated financial statements and operations
reports of the Company (including audit reports with respect to fiscal years);

 

(iii)                               following the end of each calendar month,
internal management financial and operations reports regarding the Company’s
financial results and operations;

 

(iv)                              all information that is provided to members of
the Board in their capacity as such; and

 

(v)                                 such other financial, management and
operations reports reasonably requested by such Investor (including audited
annual and unaudited quarterly financial statements in the event the Company is
no longer obligated to provide such information in filings with the Commission).

 

(b)                                 The Company shall, and shall cause its
subsidiaries (if any) and the officers, directors, employees, auditors and
agents of the Company and its subsidiaries to, afford each Investor and its
Representatives reasonable access at all reasonable times to the officers,
employees, agents, properties, offices and other facilities, books and records
of the Company and each such subsidiary.

 

(c)                                  Each Investor Designated Director, subject
to Section 5.01(d) and such Investor Designated Director’s fiduciary duties
under applicable Law, is entitled to share any information obtained by such
Investor Designated Director as a member of the Board (or any committee
thereof), whether through written materials provided to such Investor Designated
Director or the participation of such Investor Designated Director in meetings
of the Board (or any committee thereof) or otherwise, with any Investor.

 

(d)                                 Each Investor shall hold all Confidential
Information in accordance with such Investor’s customary procedures for handling
confidential information of this nature, it being understood and agreed by the
Company that in any event an Investor may make disclosures (a) to its and its
Affiliates’ directors, members, managing partners, officers, employees and
agents, including accountants, legal counsel, auditors and other advisors,
(b) to the extent requested by any governmental authority, (c) to the extent
required by applicable Laws or by any subpoena or similar legal process, (d) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this Section 5.01(d), to any assignees of, or any prospective assignee
of, any of its rights or obligations under this Agreement, (f) with the consent
of the Company, (g) to the extent such information (A) is or becomes publicly
available other than as a result of a breach of this Section 5.01(d)

 

13

--------------------------------------------------------------------------------


 

or (B) becomes available to such Investor on a nonconfidential basis from a
source other than the Company or (h) to any nationally recognized rating agency
that requires access to information about an Investor’s or its Affiliates’
investment portfolio in connection with ratings issued with respect to such
Investor or its Affiliates; provided that, unless specifically prohibited by
applicable Law or court order, each Investor shall promptly notify to the extent
permissible the Company of any request by any governmental authority or
representative thereof (other than any such request in connection with any
audit, regulatory examination or examination of the financial condition of such
Investor by such governmental authority) for disclosure of any such non-public
information; and provided, further, that in no event shall any Investor be
obligated or required to return any materials furnished by the Company or any of
its subsidiaries.  Each Investor and their Representatives acknowledge that any
information provided to such Investor or their Representatives by the Company
pursuant to this Section 5.01 may constitute material non-public information and
that its possession of such information may subject such Investor or their
Representatives to the restrictions under the Securities Act and/or the Exchange
Act.

 

(e)                                  The Company shall mark all materials
delivered to the Investors and their Representatives hereunder conspicuously on
the first page as either “PUBLIC” (i.e., does not contain MNPI) or “PRIVATE”
(i.e., contains MNPI).  An Investor may, by written notice to the Company, opt
out of receiving any “PRIVATE” materials (“Opt-Out”).  Once an Investor has
elected to Opt-Out, the Company will only deliver to such Investor “PUBLIC”
materials and will use its best efforts to create “PUBLIC” versions of all
documents redacting the minimum amount of information so that the materials may
be distributed to such Investor without the benefit of any MNPI; provided that
the Company shall continue to provide such materials containing “PRIVATE”
information to the Investors not electing to Opt-Out.  Any Investor that has
elected to Opt-Out may subsequently deliver a notice to the Company opting to
receive “PRIVATE” materials, at which point and going forward the Company will
provide “PRIVATE” materials to such Investor (“Opt-In”).  There are no limits on
the number of times an Investor can Opt-In or Opt-Out.

 

(f)                                   An Investor may suspend the provisions of
this Article V at any time by delivery of a written notice to such effect to the
Company. The provisions of this Article V shall terminate with respect to
(i) Anchorage when its Ownership Percentage or the Ownership Percentage of a
Qualified Transferee to whom Anchorage has assigned its rights in accordance
with Section 7.11 is less than 25% of Anchorage’s Initial Ownership Percentage,
and (ii) O-Cap when its Ownership Percentage is less than 75% of O-Cap’s Initial
Ownership Percentage.

 

ARTICLE VI
SALE RIGHTS

 

SECTION 6.01                                       Initiation of Sale Process. 
Upon written notice delivered to the Company by the Majority Investors at any
time beginning on the fourth anniversary of the Closing, the Company shall
initiate a process (the “Sale Process”), in accordance with this Article VI (but
subject to Section 6.02(d)), intended to result in the entry, within 105 days
after the date of such notice, into definitive agreements relating to a Sale of
the Company.  Each of the Investors and the Company agrees to use its
commercially reasonable efforts, in consultation with the Financial Advisor (as
defined below) and the Deal Counsel (as defined below), to facilitate a Sale of
the Company.  In furtherance of the foregoing, upon receipt of the notice
described above, the Company shall, and shall cause its Representatives to, take
the actions set forth in Section 6.02  below.

 

14

--------------------------------------------------------------------------------


 

SECTION 6.02                                       Specific Obligations.

 

(a)                                 Advisors.  The Company shall engage an
investment bank (the “Financial Advisor”) and a law firm (the “Deal Counsel”)
reasonably satisfactory to the Majority Investors to assist with the Sale
Process.  The Financial Advisor and the Deal Counsel, as well as any other
advisors engaged pursuant to this Section 6.02, shall represent the Company, and
only the Company, in the Sale Process, and the costs, fees and expenses of such
advisors shall be paid by the Company pursuant to the terms of engagement
letters that are approved by the Majority Investors (such approval not to be
unreasonably withheld, conditioned or delayed).  None of the Financial Advisor,
the Deal Counsel or any other advisors selected in accordance with this
Section 6.02 shall be terminated by the Company without the written consent of
the Majority Investors.

 

(b)                                 Cooperation With Sale Process.  Without
limiting the generality of the provisions of Section 6.01, the Company shall,
and shall cause its Representatives to:

 

(i)                                     assist the Financial Advisor in creating
a list of potential acquirers;

 

(ii)                                  set up and maintain a virtual or actual
data room containing due diligence materials customarily provided in connection
with transactions of the nature of a Sale of the Company, along with any other
due diligence materials requested by the Majority Investors or reasonably
requested by any potential acquirer;

 

(iii)                               execute customary non-disclosure agreements
with potential acquirers;

 

(iv)                              provide incentive compensation to members of
the Company’s management, and in an amount and form, all as determined by the
Majority Investors to be necessary or helpful to the successful consummation of
the Sale of the Company;

 

(v)                                 prepare, or assist the Financial Advisor
with the preparation of, any marketing, financial or other materials deemed by
the Majority Investors or the Financial Advisor to be necessary or helpful in
connection with a Sale of the Company;

 

(vi)                              attend and participate in any meetings,
conference calls, or presentations regarding the Company and its business with
potential acquirers;

 

(vii)                           execute a letter of intent or term sheet on
terms reasonably acceptable to the Majority Investors with one or more potential
acquirers;

 

(viii)                        subject to approval by the Board under
Section 6.02(c), perform the Company’s obligations contained in any definitive
agreements relating to a Sale of the Company entered into with the potential
acquirer or acquirers; and

 

(ix)                              communicate regularly and promptly with each
of the Financial Advisor, the Deal Counsel and the Majority Investors regarding
the Sale Process.

 

15

--------------------------------------------------------------------------------


 

(c)                                  Approval of the Terms and Conditions of a
Proposed Sale of the Company.

 

The Company shall cause its management, together with the Financial Advisor and
the Deal Counsel, to deliver regular updates to the Board regarding material
developments in the Sale Process and summarizing the status of the negotiation
of the terms and conditions of the Sale of the Company.  The Company shall, upon
request of the Majority Investors, either call a meeting of the Board or seek
the written consent of the Board approving the Sale of the Company and the
entering into of the definitive agreements relating thereto.

 

(d)                                 Fiduciary Duties of the Board.

 

Nothing under this Article VI shall require the Board to take any action that
the Board determines in good faith, after consultation with outside counsel,
would reasonably be expected to cause the Board to breach its fiduciary duties
under applicable Law.

 

SECTION 6.03                                      Redemption Right.  In the
event that the Board approval described in Section 6.02(c) has not been obtained
within 135 days after the date of the notice referred to in Section 6.01 or a
Sale of the Company has not been completed within 165 days after the date of
such notice, the Majority Investors shall have the right by written notice (the
“Redemption Notice”) to require the Company to redeem all of the Warrants and
shares of Common Stock then held by the Investors, in each case at a price equal
to the applicable Redemption Price for each such Warrant or share redeemed (the
“Redemption”).  The “Redemption Price” for purposes of this Section 6.03 shall
equal (x) in the case of a Warrant, the fair value of the Warrant as of a date
(the “Valuation Date”) that is no earlier than the fifth business day prior to
the date of payment of the Redemption Price, as determined by an Independent
Financial Expert (using standard option pricing models for American style
options, such as the Cox-Rubinstein binomial model, taking into account the
intrinsic and option value of the Warrant but assuming annualized volatility of
110% over the Warrant’s remaining term), and (y) in the case of a share of
Common Stock, the higher of (a) the fair value of such share of Common Stock as
of the Valuation Date, as determined by the Independent Financial Expert (using
one or more valuation methods that the Independent Financial Expert in its best
professional judgment determines to be most appropriate, assuming the shares of
Common Stock then held by the Investors are fully distributed and are to be sold
in an arm’s-length transaction and there was no compulsion on the part of any
party to such sale to buy or sell and taking into account all relevant factors),
and (b) the Market-Based Value as of the Valuation Date, in each case of (x) and
(y) plus interest thereon from the Valuation Date to the date of payment of the
Redemption Price at the rate of 5.0% per annum.

 

The Redemption Price shall be due and payable on or before the later to occur of
(a) the tenth Business Day after the date of the delivery of the Redemption
Notice and (b) the fifth Business Day after the Redemption Price has been
determined by the Independent Financial Expert, and if not timely paid, shall
bear interest thereafter at a default interest rate equal to 5.0% compounded
monthly and payable upon demand.

 

SECTION 6.04                                      Termination.  All obligations
of the Company and rights of the Investors under this Article VI shall terminate
if at any time the Aggregate Ownership Percentage of the Investors is less than
the Minimum Aggregate Ownership Percentage.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VII
MISCELLANEOUS

 

SECTION 7.01                                      Termination Generally.  Except
as otherwise specifically provided herein, this Agreement shall terminate,
except for this Article VII, which shall survive such termination, (a) upon the
written agreement to that effect, signed by all parties hereto or all parties
then possessing any rights hereunder or (b) upon the date when the Investors
cease to own any share of Common Stock and any Warrant.

 

SECTION 7.02                                      No Recourse.  Notwithstanding
anything that may be expressed or implied in this Agreement, the Company and
each Investor covenant, agree and acknowledge that no recourse under this
Agreement, or any documents or instruments delivered in connection with this
Agreement, shall be had against any current or future director, officer,
employee, shareholder, partner or member of an Investor or of any of its
Affiliates, or their assignees or transferees, whether by the enforcement of any
assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being further expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any current or future director, officer, employee, shareholder,
partner or member of an Investors or of any of its Affiliates, or their
assignees or transferees for any obligations of the Investors under this
Agreement, or any documents or instruments delivered in connection with this
Agreement, for any claim based on, in respect of, or by reason of, such
obligations or their creation.

 

SECTION 7.03                                      Notices.  All notices,
requests, claims, demands and other communications hereunder shall be in writing
and shall be given (and shall be deemed to have been duly given upon receipt) by
delivery in person, by telecopy or by recognized overnight courier service to
the respective parties at the following addresses (or at such other address for
a party as shall be specified by notice given in accordance with this
Section 7.03):

 

(a)                                 if to the Company:

 

Cubic Energy, Inc.

9870 Plano Road

Dallas, Texas 75201

Fax: (972) 681-9687

Attention: Larry Badgley, Chief Financial Officer

 

with copies to each of:

 

Dentons US LLP

2000 McKinney Avenue

Suite 1900

Dallas, Texas 75201-1858

Fax: (214) 259-0910

Attention: Barry F. Cannaday

 

and

 

17

--------------------------------------------------------------------------------


 

Looper Reed & McGraw

1601 Elm Street, Suite 4600

Dallas, TX 75201

Fax: (469) 320-6841

Attention: David Earhart

 

(b)                                 if to the Investors:

 

If to Anchorage:

 

Anchorage Capital Group, L.L.C.

610 Broadway, 6th Floor

New York, NY 10012

Attention: Jessica Fainman

 

If to Corbin Opportunity Fund, L.P.:

 

Corbin Capital Partners Management, LLC

590 Madison Avenue, 31st Fl

New York, NY 10022

Attention: Daniel Friedman

 

If to O-CAP Partners, L.P. or O-CAP Offshore Master Fund, L.P.:

 

O-CAP Advisors, LLC

600 Madison Avenue, 14th FL

New York, NY 10022

Attention: Lloyd Jagai

 

In each case, with a copy to:

 

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Fax: (212) 558-3588

Attention: Robert S. Risoleo

Ari B. Blaut

 

18

--------------------------------------------------------------------------------


 

SECTION 7.04                                      No Third Party Beneficiaries.
This Agreement shall be binding upon and inure solely to the benefit of each
party hereto and, to the extent permitted by this Agreement, their respective
successors and permitted assigns, and nothing herein, express or implied, is
intended to or shall confer upon any other person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

 

SECTION 7.05                                      Expenses. Upon demand by the
Investors from time to time, the Company shall promptly reimburse the Investors
for, or shall promptly pay directly on behalf of the Investors or their
respective Affiliates, all out-of-pocket costs, fees and expenses (including,
without limitation, costs associated with due diligence, travel and background
checks, fees and expenses of counsel, consultants and other advisors, search
fees, filing and recording fees, and financial and accounting examination and
collateral appraisal fees) reasonably incurred by the Investors and their
respective Affiliates, or on their behalf, in connection with or related to the
preparation, negotiation, execution, syndication, distribution and enforcement
of this Agreement and the Related Agreements and other documentation related
hereto and thereto, the investigation and consideration of the Company and the
transactions contemplated by such agreements and documentation, and the
consummation of the transactions contemplated by such agreements and
documentation.

 

SECTION 7.06                                      Governing Law. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York, except as to matters governed by the internal corporation laws of the
State of Texas. All actions and proceedings arising out of or relating to this
Agreement shall be heard and determined exclusively in any New York state or
federal court, in each case sitting in the Borough of Manhattan. The parties
hereto hereby (a) submit to the exclusive jurisdiction of any New York state or
federal court, in each case sitting in the Borough of Manhattan, for the purpose
of any action or proceeding arising out of or relating to this Agreement brought
by any party hereto, and (b) irrevocably waive, and agree not to assert by way
of motion, defense, or otherwise, in any such action or proceeding, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
action or proceeding is brought in an inconvenient forum, that the venue of the
action or proceeding is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any of the above-named courts.

 

SECTION 7.07                                      Waiver of Jury Trial. Each of
the parties hereto hereby waives to the fullest extent permitted by applicable
Law any right it may have to a trial by jury with respect to any litigation
directly or indirectly arising out of, under or in connection with this
Agreement or the transactions contemplated hereby. Each of the parties hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce that foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement and the transactions contemplated hereby, as applicable, by, among
other things, the mutual waivers and certifications in this Section 7.07.

 

SECTION 7.08                                      Specific Performance. The
parties hereto agree that irreparable damage would occur in the event that any
provision of this Agreement was not performed in accordance with the terms
hereof and that the parties hereto shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or in equity.

 

SECTION 7.09                                      Counterparts. This Agreement
may be executed and delivered (including by facsimile transmission) in one or
more counterparts, and by the different parties hereto in separate

 

19

--------------------------------------------------------------------------------


 

counterparts, each of which when executed and delivered shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 

SECTION 7.10                                      Entire Agreement. This
Agreement and the Related Agreements constitute the entire agreement among the
parties with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings, both written and oral, among the parties,
or any of them, with respect to the subject matter hereof and thereof.

 

SECTION 7.11                                      Assignment. This Agreement
shall not be assigned by operation of law or otherwise without the express
written consent of the parties hereto (which consent may be granted or withheld
in the sole discretion of any party) and any such assignment or attempted
assignment without such consent shall be void; provided that (i) each Investor
may assign any or all of its rights under this Agreement to one or more of its
Affiliates which purchase or hold any Warrants or shares of Common Stock;
provided, further, that no such assignment shall relieve such Investor of any of
its obligations hereunder and all Warrants and shares of Common Stock held by
any Affiliate of such Investor shall be deemed to be held by such Investor for
all purposes under this Agreement; and (ii) Anchorage may assign any or all of
its rights under Sections 2.01 through 2.05 of this Agreement to a Qualified
Transferee that agrees in writing to assume the related obligations of
Anchorage. Any Affiliate of an Investor that holds or acquires any Warrants or
shares of Common Stock shall be subject to the obligations of such Investor
hereunder and all Warrants and shares of Common Stock owned by such Investor and
its Affiliates shall be aggregated and considered to be owned by such Investor
for all ownership thresholds hereunder.

 

SECTION 7.12                                      Amendment. This Agreement may
not be amended or modified except (a) by an instrument in writing signed by, or
on behalf of, the Company and each Investor (to the extent such Investor then
owns any Warrants or shares of Common Stock) or (b) by a waiver in accordance
with Section 7.13.

 

SECTION 7.13                                      Waiver. Any party to this
Agreement may (a) extend the time for the performance of any of the obligations
or other acts of the other party or (c) waive compliance with any of the
agreements of the other party or conditions to such party’s obligations
contained herein. Any such extension or waiver shall be valid only if set forth
in an instrument in writing signed by the party to be bound thereby. Any waiver
of any term or condition shall not be construed as a waiver of any subsequent
breach or a subsequent waiver of the same term or condition, or a waiver of any
other term or condition of this Agreement. Any waiver of any term or condition
hereunder by an Investor shall not be construed as a waiver of the same term or
condition, or a waiver of any other term or condition of this Agreement, by
another Investor.  The failure of any party hereto to assert any of its rights
hereunder shall not constitute a waiver of any of such rights. All rights and
remedies existing under this Agreement are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

 

SECTION 7.14                                      Severability. If any term or
other provision of this Agreement is held to be invalid, illegal or incapable of
being enforced by any rule of Law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
for so long as the economic or legal substance of the transactions is not
affected in any manner materially adverse to any party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as

 

20

--------------------------------------------------------------------------------


 

closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

SECTION 7.15                                      No Partnership. No
partnership, joint venture or joint undertaking is intended to be, or is, formed
among the parties hereto or any of them by reason of this Agreement or the
transactions contemplated herein.

 

SECTION 7.16                                      Delays or Omissions. It is
agreed that no delay or omission to exercise any right, power or remedy accruing
to any party, upon any breach, default or noncompliance by another party under
this Agreement, shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring. It is further agreed that any waiver, permit, consent or
approval of any kind or character on the Investors’ part of any breach, default
or noncompliance under this Agreement or any waiver on such party’s part of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, by law, or otherwise afforded to any
party, shall be cumulative and not alternative.

 

SECTION 7.17                                      Interpretation. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. When reference is made in this Agreement to an
Article or a Section, such reference shall be to an Article or Section of this
Agreement, unless otherwise indicated. The table of contents, table of defined
terms and headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.
Any reference to any federal, state, local or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”

 

SECTION 7.18                                      Cumulative Remedies. The
rights and remedies provided by this Agreement are cumulative and the use of any
one right or remedy by any party shall not preclude or waive its right to use
any or all other remedies. Said rights and remedies are given in addition to any
other rights the parties may have by Law or otherwise.

 

SECTION 7.19                                      Construction. Each party
hereto acknowledges and agrees it has had the opportunity to draft, review and
edit the language of this Agreement and that no presumption for or against any
party arising out of drafting all or any part of this Agreement will be applied
in any controversy, claim or dispute relating to, in connection with or
involving this Agreement. Accordingly, the parties hereto hereby waive the
benefit of any rule of Law or any legal decision that would require, in cases of
uncertainty, that the language of a contract should be interpreted most strongly
against the party who drafted such language.

 

[signature pages follow]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date and year first above written.

 

 

COMPANY:

 

 

 

CUBIC ENERGY, INC.

 

 

 

By:

/s/ Calvin A. Wallen, III

 

Name:

Calvin A. Wallen, III

 

Title:

President

 

Signature Page to Investment Agreement

 

--------------------------------------------------------------------------------


 

 

INVESTORS:

 

 

 

ANCHORAGE ILLIQUID OPPORTUNITIES OFFSHORE MASTER III, L.P.

 

 

 

By:

Anchorage Capital Group, L.L.C., its Investment Manager

 

 

 

 

 

/s/ Michael Aglialoro

 

Name:

Michael Aglialoro

 

Title:

Executive Vice President

 

Signature Page to Investment Agreement

 

--------------------------------------------------------------------------------


 

 

ANCHORAGE ILLIQUID OPPORTUNITIES III (B), L.P.

 

 

 

 

By:

Anchorage Capital Group, L.L.C., its Investment Manager

 

 

 

 

 

/s/ Michael Aglialoro

 

Name:

Michael Aglialoro

 

Title:

Executive Vice President

 

Signature Page to Investment Agreement

 

--------------------------------------------------------------------------------


 

 

AIO III AIV, L.P.

 

 

 

 

By:

Anchorage Capital Group, L.L.C., its Investment Manager

 

 

 

 

 

/s/ Michael Aglialoro

 

Name:

Michael Aglialoro

 

Title:

Executive Vice President

 

Signature Page to Investment Agreement

 

--------------------------------------------------------------------------------


 

 

CORBIN OPPORTUNITY FUND, L.P.

 

 

 

By:

Corbin Capital Partners Management, LLC,

 

 

Its General Partner

 

 

 

By:

/s/ Daniel Friedman

 

 

Name:

Daniel Friedman

 

 

Title:

General Counsel

 

Signature Page to Investment Agreement

 

--------------------------------------------------------------------------------


 

 

O-CAP PARTNERS, L.P.

 

 

 

By:

O-CAP Advisors, LLC, Its General Partner

 

 

 

 

By:

/s/ Jared Sturdivant

 

 

Name:

Jared Sturdivant

 

 

Title:

Manager

 

Signature Page to Investment Agreement

 

--------------------------------------------------------------------------------


 

 

O-CAP OFFSHORE MASTER FUND, L.P.

 

 

 

 

By:

O-CAP Advisors, LLC, Its General Partner

 

 

 

 

By:

/s/ Jared Sturdivant

 

 

Name:

Jared Sturdivant

 

 

Title:

Manager

 

Signature Page to Investment Agreement

 

--------------------------------------------------------------------------------